943 So. 2d 1068 (2006)
STATE ex rel. Frank WALGAMOTTE
v.
STATE of Louisiana.
No. 2006-KH-1460.
Supreme Court of Louisiana.
December 8, 2006.
Relator represents that the district court has failed to act timely on a motion to vacate and correct an illegal sentence filed prior to May, 2006. If relator's representation is correct, the district court is ordered to consider and act on the motion. If relator's representation is incorrect, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court. The district *1069 court is ordered to provide this Court with a copy of its judgment.